DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parrish (US 2009/0014653 A1; pub. Jan. 15, 2009).
Regarding claim 1, Parrish discloses: a readout circuit (para. [0033]) that allows on-chip bias calibration (para. [0032]) of a microbolometer focal plane array (FPA) (para. [0027]), comprising: a memory (fig.10 item 28) for storing one or more biasing values for a plurality of pixels within the FPA (para. [0032]), the plurality of pixels (fig.10 item 12) being arranged in one or more columns and one or more rows within the FPA; a column readout connected to the memory and configured to search for the one or more biasing values and to apply a bias adjustment based on the one or more biasing values to a (para. [0032]); and a column multiplexer (fig.10 item 26) connected to the column readout and configured to perform dynamic column selection for one or more columns of pixels within the FPA (para. [0033]).
Regarding claim 8, Parrish discloses: the readout circuit further comprises a row multiplexer connected to the column readout and configured to perform dynamic row selection for one or more rows within the FPA (para. [0033]).
Regarding claim 9, Parrish discloses: the column readout comprises a detector signal amplifier (fig.10 item 30) connected to the column multiplexer, the detector signal amplifier being configured to amplify the output signal after the bias adjustment has been applied (para. [0032]).
Regarding claim 15, Parrish discloses: a memory for storing a biasing value for a pixel (para. [0032]), the pixel being one of a plurality of pixels within the FPA (para. [0027]); a detector biasing device connected to the memory (para. [0032]), the detector biasing device being configured to search for the biasing value and to apply a bias adjustment based on the biasing value (para. [0032]); a detector signal amplifier connected to the detector biasing device and configured to amplify the output signal (para. [0033]); and a detector signal multiplexer connected to the detector signal amplifier (para. [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 11-14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parrish (US 2009/0014653 A1; pub. Jan. 15, 2009) in view of Dupont (WO 2010/106286 A1; pub. Sep. 23, 2010).
Regarding claim 2, Parrish is silent about: a comparator configured to create a feedback by comparing the signal received from the column readout to a reference value, the feedback being used to adjust the one or more biasing values.
In a similar field of endeavor, Dupont discloses: a comparator (fig.2 item 210, para. [0045]) configured to create a feedback by comparing the signal received from the column readout to a reference (para. [0045]), the feedback being used to adjust the one or more biasing values (para. [0047]-[0048]) motivated by the benefits for voltage compensation (Dupont para. [0048]).
In light of the benefits for voltage compensation as taught by Dupont, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the comparator of Dupont in the device of Parrish.
Regarding claim 3, Dupont discloses: a controller (fig.2 item 212) connected to the memory (fig.2 item 211) and the comparator (fig.2 item 210, para. [0045]), the controller being configured to generate calibration data based on the feedback from the comparator, the controller being configured to write the generated calibration data into the memory (para. [0021]) motivated by the benefits for voltage compensation (Dupont para. [0048]).
Regarding claim 4, Dupont discloses: the FPA, the memory, the controller, and the comparator are configured to reside on a readout integrated circuit (para. [0005] attached to a substrate) motivated by the benefits for a compact detector.
Regarding claim 11, Parrish is silent about: the components of the readout circuit are configured to all reside on a readout integrated circuit.
In a similar field of endeavor, Dupont discloses: the components of the readout circuit are configured to all reside on a readout integrated circuit (para. [0005] attached to a substrate) motivated by the benefits for a compact apparatus.
In light of the benefits for a compact apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Parrish using the teachings of Dupont.
Regarding claim 12, Parrish discloses: setting a bias value for a pixel in a focal plane array of the microbolometer detector (para. [0027]); generating an output voltage based on the bias value for the pixel (para. [0030]). Parrish
In a similar field of endeavor, Dupont discloses: comparing the output voltage to a target voltage (para. [0045]); adjusting the bias value based on the comparison of the output voltage and the target voltage (para. [0045]); and storing, in a memory, the adjusted bias value for the pixel (para. [0044], [0048]) motivated by the benefits for voltage compensation (Dupont para. [0048]).
In light of the benefits for voltage compensation as taught by Dupont, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Parrish with the teachings of Dupont.
Regarding claim 13, the combined references are silent about: setting a bit of the bias value to 0 when the output voltage is greater than the target voltage; and setting the bit of the bias value to 1 when the output voltage is less than the target voltage. However, Dupont discloses: comparing the output voltage to a threshold voltage and assigning a binary number to the result (para. [0045]). The assignment of digital values (1 or 0) to a semantic meaning is arbitrary, and therefore the selection of one or the other is obvious. 
Regarding claim 14, Dupont discloses: setting a bit of the bias value to 1 when the output voltage is greater than the target voltage; and; setting the bit of the bias value to 0 when the output voltage is less than the target voltage (para. [0045]) motivated by the benefits for voltage compensation (Dupont para. [0048]).
Regarding claim 16, Parrish is silent about: a comparator configured to create a feedback by comparing the signal received from the FPA to a reference value, the feedback being used to adjust the one or more biasing values.
In a similar field of endeavor, Dupont discloses: a comparator (fig.2 item 210, para. [0045]) configured to create a feedback by comparing the signal received from the FPA to a reference value, the feedback being used to adjust the one or more biasing values (para. [0045]) motivated by the benefits for voltage compensation (Dupont
In light of the benefits for voltage compensation as taught by Dupont, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Parrish with the teachings of Dupont.
Regarding claim 17, Dupont discloses: a controller (fig.2 item 212) connected to the memory (fig.2 item 211) and the comparator (fig.2 item 210, para. [0045]), the controller being configured to generate calibration data based on the feedback from the comparator, the controller being configured to write the generated calibration data into the memory (para. [0021]) motivated by the benefits for voltage compensation (Dupont para. [0048]).
Regarding claim 19, Dupont discloses: the FPA, the controller, the memory, and the comparator are configured to reside on a readout integrated circuit (para. [0005] attached to a substrate) motivated by the benefits for a compact apparatus.
Regarding claim 20, Parrish is silent about: the components of the readout circuit are all configured to reside on a readout integrated circuit.
In a similar field of endeavor, Dupont discloses: the components of the readout circuit are all configured to reside on a readout integrated circuit (para. [0005] attached to a substrate) motivated by the benefits for a compact apparatus.
In light of the benefits for a compact apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Parrish using the teachings of Dupont.

Claims 5 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parrish (US 2009/0014653 A1; pub. Jan. 15, 2009) in view of Dupont (WO 2010/106286 A1; pub. Sep. 23, 2010) and further in view of Choi et al. (US 2016/0119522 A1; pub. Apr. 28, 2016).
Regarding claim 5, the combined references are silent about: the controller is a successive approximation register (SAR) and is further configured to perform a binary search to find the one or more biasing values to be used in the adjustment of the one or more biasing values.
In a similar field of endeavor, Choi et al. disclose: the controller is a successive approximation register (SAR) and is further configured to perform a binary search to find the one or binary numbers (para. [0077]) motivated by the benefits for reduced power apparatus (Choi et al. para. [0077]). 
In light of the benefits for reduced power apparatus as taught by Choi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Choi et al. to search for more biasing values to be used in the adjustment of the one or more biasing values of the device of Parrish and Dupont.
Regarding claim 18, the combined references are silent about: the controller is a successive approximation register (SAR) and is further configured to perform a binary search to find the one or more biasing values to be used in the adjustment of the one or more biasing values.
In a similar field of endeavor, Choi et al. disclose: the controller is a successive approximation register (SAR) and is further configured to perform a binary search to find the one or binary numbers (para. [0077]) motivated by the benefits for reduced power apparatus (Choi et al. para. [0077]). 
In light of the benefits for reduced power apparatus as taught by Choi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Choi et al. to search for more biasing values to be used in the adjustment of the one or more biasing values of the method of Parrish and Dupont.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Parrish (US 2009/0014653 A1; pub. Jan. 15, 2009) in view of Dupont (WO 2010/106286 A1; pub. Sep. 23, 2010) and further in view of Tashiro et al. (US 2003/0042425 A1; pub. Mar. 6, 2003).
Regarding claim 7, the combined references are silent about: an output buffer connected to the column multiplexer and configured to output a resulting signal from the column multiplexer.
In a similar field of endeavor, Tashiro et al. disclose: an output buffer connected to the column multiplexer and configured to output a resulting signal from the column multiplexer (para. [0037]) motivated by the benefits for sequential signal outputting (Tashiro et al. para. [0037]).
In light of the benefits for sequential signal outputting as taught by Tashiro et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Parrish and Dupont using the teachings of Tashiro et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parrish (US 2009/0014653 A1; pub. Jan. 15, 2009) in view of Dupont  (WO 2010/106286 A1; pub. Sep. 23, 2010) in view of Tashiro et al. (US 2003/0042425 A1; pub. Mar. 6, 2003) and further in view of Petilli (US 2015/0201141 A1; pub. Jul. 16, 2015)
Regarding claim 10, the combined references are silent about: the detector signal amplifier comprises a plurality of transistors that include either a P-type metai-oxide-semiconductor (PMOS) transistor and an N-type metal-oxide-semiconductor (NMOS) transistor or a PNP-type bi-polar junction transistor and an NPN-type b-polar junction transistor (B JT).
In a similar field of endeavor, Petilli discloses: the detector signal amplifier comprises a plurality of transistors that include either a P-type metai-oxide-semiconductor (PMOS) transistor and an N-type metal-oxide-semiconductor (NMOS) transistor or a PNP-type bi-polar junction transistor and an NPN-type b-polar junction transistor (B JT) (para. [0035]) motivated by the benefits for minimizing noise and increasing signal power gain (Petilli para. [0029]).
In light of the benefits for sequential signal outputting as taught by Petilli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Parrish, Dupont and Tashiro et al. using the teachings of Petilli



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parrish (US 2009/0014653 A1; pub. Jan. 15, 2009).
Regarding claim 6, Parrish discloses: a controller (fig.10 item 26) configured to generate timings for the application of the bias adjustment by the column readout, timings for controlling switches in the column readout, timings for communicating with external electronics, and timings for dynamic column selection by the column multiplexer (para. [0033]). Parrish is silent about: a digital controller. However, it is known to use digital controller for accurate timing.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. between 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU FAYE/Examiner, Art Unit 2884